105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Cedric L. ROULETTE, Appellant.
No. 96-2542WM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 31, 1996.Filed Jan. 8, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Cedric L. Roulette appeals the sentence imposed by the district court.  Having reviewed the record, we reject Roulette's contention that the district court improperly enhanced Roulette's sentence for possession of a firearm.  We also reject Roulette's argument that the sentence imposed was vindictive.  The district court's sentence was correct and further discussion is not warranted.  We affirm.  See 8th Cir.  R. 47B.